Exhibit 10.3

 

EXECUTION COPY

 

 

ADMINISTRATION AGREEMENT

 

among

 

HARLEY-DAVIDSON MOTORCYCLE TRUST 2009-4,

 

as Issuer,

 

HARLEY-DAVIDSON CREDIT CORP.,

 

as Administrator,

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.,

 

as Trust Depositor,

 

and

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

as Indenture Trustee

 

Dated as of December 1, 2009

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

DUTIES OF THE ADMINISTRATOR

1

SECTION 2.

RECORDS

7

SECTION 3.

COMPENSATION

7

SECTION 4.

ADDITIONAL INFORMATION TO BE FURNISHED TO THE ISSUER

7

SECTION 5.

INDEPENDENCE OF THE ADMINISTRATOR

7

SECTION 6.

NO JOINT VENTURE

7

SECTION 7.

OTHER ACTIVITIES OF ADMINISTRATOR

7

SECTION 8.

TERM OF AGREEMENT; RESIGNATION AND REMOVAL OF ADMINISTRATOR

7

SECTION 9.

ACTION UPON TERMINATION, RESIGNATION OR REMOVAL

8

SECTION 10.

NOTICES

9

SECTION 11.

AMENDMENTS

9

SECTION 12.

SUCCESSORS AND ASSIGNS

9

SECTION 13.

GOVERNING LAW

10

SECTION 14.

HEADINGS

10

SECTION 15.

COUNTERPARTS

10

SECTION 16.

SEVERABILITY

10

SECTION 17.

NOT APPLICABLE TO HARLEY-DAVIDSON IN OTHER CAPACITIES

10

SECTION 18.

LIMITATION OF LIABILITY OF OWNER TRUSTEE AND INDENTURE TRUSTEE

10

SECTION 19.

THIRD-PARTY BENEFICIARY

11

SECTION 20.

SURVIVABILITY

11

 

--------------------------------------------------------------------------------


 

This Administration Agreement, dated as of December 1, 2009, among
Harley-Davidson Motorcycle Trust 2009-4 (the “Issuer”), Harley-Davidson Credit
Corp. (together with its successors and assigns “Harley-Davidson Credit”) in its
capacity as administrator, the “Administrator”), Harley-Davidson Customer
Funding Corp. (the “Trust Depositor”) and The Bank of New York Mellon Trust
Company, N.A., not in its individual capacity but solely as Indenture Trustee
(together with its successors and assigns, the “Indenture Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, the Issuer is issuing the Notes pursuant to the Indenture, dated as of
the date hereof (the “Indenture”), between the Issuer and the Indenture Trustee
(capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed thereto in the Indenture or the Sale and Servicing Agreement);

 

WHEREAS, the Issuer has entered into certain agreements in connection with the
issuance of the Notes including (i) a Sale and Servicing Agreement, dated as of
the date hereof (the “Sale and Servicing Agreement”), among the Issuer, the
Indenture Trustee, the Trust Depositor and Harley-Davidson Credit, as servicer
(in such capacity, the “Servicer”), and (ii) the Indenture (collectively
referred to hereinafter as the “Transaction Documents”);

 

WHEREAS, pursuant to the Transaction Documents, the Issuer and the Owner Trustee
are required to perform certain duties in connection with (i) the Notes and the
collateral therefor pledged pursuant to the Indenture (the “Collateral”) and
(ii) the beneficial ownership interest in the Issuer (the registered holder of
such interest being referred to herein as the “Owner”);

 

WHEREAS, the Issuer and the Owner Trustee desire to have the Administrator
perform certain of the duties of the Issuer and the Owner Trustee referred to in
the preceding clause and to provide such additional services consistent with the
terms of this Agreement and the Transaction Documents as the Issuer and the
Owner Trustee may from time to time request; and

 

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer and the Owner
Trustee on the terms set forth herein;

 

NOW, THEREAFTER, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Section 1.                                          Duties of the Administrator.

 

(a)                                  Duties with respect to the Indenture.

 

--------------------------------------------------------------------------------


 

(i)                                     The Administrator agrees to perform all
its duties as Administrator and the duties of the Issuer and the Owner Trustee
under the Transaction Documents.  In addition, the Administrator shall consult
with the Owner Trustee regarding the duties of the Issuer or the Owner Trustee
under the Indenture.  The Administrator shall monitor the performance of the
Issuer and shall advise the Owner Trustee when action is necessary to comply
with the respective duties of the Issuer and the Owner Trustee under the
Indenture.  The Administrator shall prepare for execution by the Issuer or shall
cause the preparation by other appropriate persons of, all such documents,
reports, filings, instruments, certificates and opinions that it shall be the
duty of the Issuer or the Owner Trustee to prepare, file or deliver pursuant to
the Indenture.  In furtherance of the foregoing, the Administrator shall take
all appropriate action that the Issuer or the Owner Trustee is required to take
pursuant to the Indenture including, without limitation, such of the foregoing
as are required with respect to the following matters under the Indenture
(references are to Sections of the Indenture):

 

(A)                              the duty to cause the Note Register to be kept
and to give the Indenture Trustee notice of any appointment of a new Note
Registrar and the location, or change in location, of the Note Register
(Section 2.04);

 

(B)                                the notification of Noteholders of the final
principal payment on their Notes (Section 2.07(b));

 

(C)                                the fixing or causing to be fixed of any
special record date and the notification of the Indenture Trustee and
Noteholders with respect to special payment dates, if any (Section 2.07(c));

 

(D)                               the preparation of or obtaining of the
documents and instruments required for execution and authentication of the Notes
and delivery of the same to the Indenture Trustee (Section 2.02);

 

(E)                                 the preparation, obtaining or filing of the
instruments, opinions and certificates and other documents required for the
release of Collateral (Section 2.12);

 

(F)                                 the maintenance of an office in the City of
Wilmington, Delaware, for registration of transfer or exchange of Notes
(Section 3.02);

 

(G)                                the duty to cause newly appointed Paying
Agents, if any, to deliver to the Indenture Trustee the instrument specified in
the Indenture regarding funds held in trust (Section 3.03);

 

(H)                               the direction to the Indenture Trustee to
deposit monies with Paying Agents, if any, other than the Indenture Trustee
(Section 3.03);

 

(I)                                    the obtaining and preservation of the
Issuer’s qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of the Indenture, the Notes, the Collateral and each other
instrument and agreement included in the Collateral (Section 3.04);

 

2

--------------------------------------------------------------------------------


 

(J)                                   the preparation of all supplements and
amendments to the Indenture and all financing statements, continuation
statements, instruments of further assurance and other instruments and the
taking of such other action as is necessary or advisable to protect the
Collateral other than as prepared by the Servicer (Section 3.05);

 

(K)                               the delivery of the Opinion of Counsel on the
Closing Date and certain other statements as to compliance with the Indenture
(Sections 3.06 and 3.09);

 

(L)                                 the identification to the Indenture Trustee
in an Officer’s Certificate of a Person with whom the Issuer has contracted to
perform its duties under the Indenture (Section 3.07(b));

 

(M)                            the notification of the Indenture Trustee and
each Rating Agency of an Event of Termination under the Sale and Servicing
Agreement;

 

(N)                               the duty to cause the Servicer to comply with
Article Five and Article Nine of the Sale and Servicing Agreement
(Section 3.14);

 

(O)                               the preparation and obtaining of documents and
instruments required for the release of the Issuer from its obligations under
the Indenture (Section 3.10(b) and Section 3.11(b));

 

(P)                                 the delivery of written notice to the
Indenture Trustee and each Rating Agency of each Event of Default under the
Indenture and each Event of Termination by the Servicer under the Sale and
Servicing Agreement (Section 3.18);

 

(Q)                               the monitoring of the Issuer’s obligations as
to the satisfaction and discharge of the Indenture and the preparation of an
Officer’s Certificate and the obtaining of the Opinion of Counsel and the
Independent Certificate relating thereto (Section 4.01);

 

(R)                                the compliance with any written directive of
the Indenture Trustee with respect to the sale of the Collateral in a
commercially reasonable manner if an Event of Default shall have occurred and be
continuing (Section 5.04);

 

(S)                                 the preparation and delivery of notice to
Noteholders of the removal of the Indenture Trustee and the appointment of a
successor Indenture Trustee (Section 6.08);

 

(T)                                the preparation of any written instruments
required to confirm more fully the authority of any co-trustee or separate
trustee and any written instruments necessary in connection with the resignation
or removal of the Indenture Trustee or any co-trustee or separate trustee
(Sections 6.08 and 6.10);

 

(U)                               the furnishing of the Indenture Trustee with
the names and addresses of Noteholders during any period when the Indenture
Trustee is not the Note Registrar (Section 7.01);

 

3

--------------------------------------------------------------------------------


 

(V)                                the opening of one or more accounts in the
Indenture Trustee’s name, the preparation and delivery of Issuer Orders,
Officer’s Certificates and Opinions of Counsel and all other actions necessary
with respect to investment and reinvestment of funds in the Trust Accounts
(Sections 8.02 and 8.03);

 

(W)                           the preparation of an Issuer Request and Officer’s
Certificate and the obtaining of an Opinion of Counsel and Independent
Certificates, if necessary, for the release of the Collateral (Sections 8.04 and
8.05);

 

(X)                               the preparation of Issuer Orders and the
obtaining of Opinions of Counsel with respect to the execution of supplemental
indentures and the mailing to the Noteholders of notices with respect to such
supplemental indentures (Sections 9.01, 9.02 and 9.03);

 

(Y)                                the execution and delivery of new Notes
conforming to any supplemental indenture (Section 9.06);

 

(Z)                                the duty to notify Noteholders of redemption
of the Notes or to cause the Indenture Trustee to provide such notification
(Section 10.02);

 

(AA)                    the preparation and delivery of all Officer’s
Certificates, Opinions of Counsel and Independent Certificates with respect to
any requests by the Issuer to the Indenture Trustee to take any action under the
Indenture (Section 11.01(a));

 

(BB)                        the preparation and delivery of Officer’s
Certificates and the obtaining of Independent Certificates, if necessary, for
the release of property from the lien of the Indenture (Section 11.01(b));

 

(CC)                        the notification of the Rating Agencies, upon the
failure of the Issuer, the Owner Trustee or the Indenture Trustee to provide
notification;

 

(DD)                      the preparation and delivery to Noteholders and the
Indenture Trustee of any agreements with respect to alternate payment and notice
provisions (Section 11.06);

 

(EE)                          the recording of the Indenture, if applicable
(Section 11.14); and

 

(FF)                          the appointment of a successor Indenture Trustee.

 

(ii)                                  The Administrator will:

 

(A)                              except as otherwise expressly provided in the
Indenture, pay the Indenture Trustee’s fees and reimburse the Indenture Trustee
upon its request for all reasonable expenses, disbursements and advances
incurred or made by the Indenture Trustee in accordance with any provision of
the Indenture (including the reasonable compensation, expenses and disbursements
of its agents and counsel), except any such expense, disbursement or advance as
may be attributable to its negligence or bad faith;

 

4

--------------------------------------------------------------------------------


 

(B)                                indemnify the Indenture Trustee and its
agents for, and hold them harmless against, any loss, liability or expense
incurred without negligence or bad faith on their part, arising out of or in
connection with the acceptance or administration of the transactions
contemplated by the Indenture, including the reasonable costs and expenses of
defending themselves against any claim or liability in connection with the
exercise or performance of any of their powers or duties under the Indenture;
and

 

(C)                                indemnify the Owner Trustee and its agents
for, and hold them harmless against, any loss, liability or expense incurred
without negligence or bad faith on their part, arising out of or in connection
with the acceptance or administration of the transactions contemplated by the
Trust Agreement, including the reasonable costs and expenses of defending
themselves against any claim or liability in connection with the exercise or
performance of any of their powers or duties under the Trust Agreement.

 

(b)                                 Additional Duties.

 

(i)                                     In addition to the duties set forth in
Section 1(a)(i), the Administrator (A) shall perform such calculations and shall
prepare or shall cause the preparation by other appropriate persons of, and
shall execute on behalf of the Issuer or the Owner Trustee, all such documents,
reports, filings, instruments, certificates and opinions that the Issuer or the
Owner Trustee are required to prepare, file or deliver pursuant to the
Transaction Documents or under Section 5.03 of the Trust Agreement, (B) shall
execute and deliver on behalf of the Trust one or more certifications as to TALF
eligibility, one or more indemnity undertakings and other documents,
certificates, notices, press releases, agreements and instruments contemplated
thereby or related thereto or otherwise necessary or incidental to qualifying or
maintaining the Class A Notes as “eligible collateral” under the Federal Reserve
Bank of New York’s Term Asset-Backed Securities Loan Facility and (C) at the
request of the Owner Trustee shall take all appropriate action that the Issuer
or the Owner Trustee are required to take pursuant to the Transaction
Documents.  In furtherance thereof, the Owner Trustee shall, on behalf of the
Issuer, execute and deliver to the Administrator and to each successor
Administrator appointed pursuant to the terms hereof, one or more powers of
attorney substantially in the form of Exhibit A hereto, appointing the
Administrator the attorney-in-fact of the Issuer for the purpose of executing on
behalf of the Owner Trustee and the Issuer all such documents, reports, filings,
instruments, certificates and opinions.  Subject to Section 5, and in accordance
with the directions of the Issuer, the Administrator shall administer, perform
or supervise the performance of such other activities in connection with the
Collateral (including the Transaction Documents) as are not covered by any of
the foregoing provisions and as are expressly requested by the Issuer and are
reasonably within the capability of the Administrator.

 

(ii)                                  Notwithstanding anything in this Agreement
or the Transaction Documents to the contrary, the Administrator shall be
responsible for promptly notifying the Owner Trustee in the event that any
withholding tax is imposed on the Trust’s payments (or allocations of income) to
a Certificateholder as contemplated in Section 5.01(d) of the Trust Agreement. 
Any such notice shall specify the amount of any withholding tax required to be
withheld by the Owner Trustee pursuant to such provision.

 

5

--------------------------------------------------------------------------------


 

(iii)                               Notwithstanding anything in this Agreement
or the Transaction Documents to the contrary, the Administrator shall be
responsible for performance of the duties of the Owner Trustee set forth in
Section 5.03(a), (b), (c) and (d), the penultimate sentence of Section 5.03 and
Section 5.04(a) of the Trust Agreement with respect to, among other things,
accounting and reports to the Certificateholders; provided, however, that the
Owner Trustee shall retain responsibility for the distribution of information
forms necessary to enable each Certificateholder to prepare its federal and
state income tax returns.

 

(iv)                              If the sole Certificateholder is not the
Administrator or any of its Affiliates, the Administrator shall satisfy its
obligations with respect to clauses (ii) and (iii) above by retaining, at the
expense of the Trust payable by the Administrator, a firm of independent public
accountants (the “Accountants”) acceptable to the Owner Trustee, which shall
perform the obligations of the Administrator thereunder.

 

(v)                                 The Administrator shall perform the duties
of the Administrator specified in Section 10.02 of the Trust Agreement required
to be performed in connection with the resignation or removal of the Owner
Trustee, and any other duties expressly required to be performed by the
Administrator under the Trust Agreement.

 

(vi)                              In carrying out the foregoing duties or any of
its other obligations under this Agreement, the Administrator may enter into
transactions or otherwise deal with any of its Affiliates; provided, however,
that the terms of any such transactions or dealings shall be in accordance with
any directions received from the Issuer and shall be, in the Administrator’s
opinion, no less favorable to the Issuer than would be available from
unaffiliated parties.

 

(c)                                  Non-Ministerial Matters.

 

(i)                                     With respect to matters that in the
reasonable judgment of the Administrator are non-ministerial, the Administrator
shall not take any action unless within a reasonable time before the taking of
such action, the Administrator shall have notified the Owner Trustee of the
proposed action and the Owner Trustee shall not have withheld consent or
provided an alternative direction.  For the purpose of the preceding sentence,
“non-ministerial matters” shall include, without limitation:

 

(A)                              the amendment of or any supplement to the
Indenture;

 

(B)                                the initiation of any claim or lawsuit by the
Issuer and the compromise of any action, claim or lawsuit brought by or against
the Issuer (other than in connection with the collection of the Contracts);

 

(C)                                the amendment, change or modification of any
other Transaction Documents;

 

(D)                               the appointment of successor Note Registrars,
successor Paying Agents and successor Indenture Trustees pursuant to the
Indenture or the appointment of successor Administrators or a successor
Servicer, or the consent to the assignment by the Note Registrar, Paying Agent
or Indenture Trustee of its obligations under the Indenture; and

 

6

--------------------------------------------------------------------------------


 

(E)                                 the removal of the Indenture Trustee.

 

(ii)                                  Notwithstanding anything to the contrary
in this Agreement, the Administrator shall not be obligated to, and shall not,
(A) make any payments to the Noteholders under the Transaction Documents,
(B) sell the Collateral pursuant to clause (iv) of Section 5.04 of the
Indenture, (C) take any other action that the Issuer directs the Administrator
not to take on its behalf or (D) take any other action which may be construed as
having the effect of varying the investment of the Holders.

 

Section 2.                                          Records.   The Administrator
shall maintain appropriate books of account and records relating to services
performed hereunder, which books of account and records shall be accessible for
inspection by the Issuer and the Owner Trustee at any time during normal
business hours.

 

Section 3.                                          Compensation.  As
compensation for the performance of the Administrator’s obligations under this
Agreement and as reimbursement for its expenses related thereto, the
Administrator shall be entitled to a monthly fee which shall be solely an
obligation of the Trust Depositor and shall be in an amount as shall be
agreeable to the Trust Depositor and the Administrator.

 

Section 4.                                          Additional Information to be
Furnished to the Issuer.  The Administrator shall furnish to the Issuer from
time to time such additional information regarding the Collateral as the Issuer
shall reasonably request.

 

Section 5.                                          Independence of the
Administrator.  For all purposes of this Agreement, the Administrator shall be
an independent contractor and shall not be subject to the supervision of the
Issuer or the Owner Trustee with respect to the manner in which it accomplishes
the performance of its obligations hereunder.  Unless expressly authorized by
the Issuer, the Administrator shall have no authority to act for or represent
the Issuer or the Owner Trustee in any way and shall not otherwise be deemed an
agent of the Issuer or the Owner Trustee.

 

Section 6.                                          No Joint Venture.  Nothing
contained in this Agreement (i) shall constitute the Administrator and either of
the Issuer or the Owner Trustee as members of any partnership, joint venture,
association, syndicate, unincorporated business or other separate entity,
(ii) shall be construed to impose any liability as such on any of them or
(iii) shall be deemed to confer on any of them any express, implied or apparent
authority to incur any obligation or liability on behalf of the others.

 

Section 7.                                          Other Activities of
Administrator.  Nothing herein shall prevent the Administrator or its Affiliates
from engaging in other business or, in its sole discretion, from acting in a
similar capacity as an administrator for any other Person or entity even though
such person or entity may engage in business activities similar to those of the
Issuer, the Owner Trustee or the Indenture Trustee.

 

Section 8.                                          Term of Agreement;
Resignation and Removal of Administrator.  This Agreement shall continue in
force until the termination of the Issuer, upon which event this Agreement shall
automatically terminate.

 

(a)                                  Subject to Section 8(d) and Section 8(e),
the Administrator may resign its duties hereunder by providing the Issuer with
at least 60 days’ prior written notice.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Subject to Section 8(d) and Section 8(e),
the Issuer may remove the Administrator without cause by providing the
Administrator with at least 60 days’ prior written notice.

 

(c)                                  Subject to Section 8(d) and Section 8(e),
at the sole option of the Issuer, the Administrator may be removed immediately
upon written notice of termination from the Issuer to the Administrator if any
of the following events shall occur:

 

(i)                                     the Administrator shall default in the
performance of any of its duties under this Agreement and, after notice of such
default, shall not cure such default within ten days (or, if such default cannot
be cured in such time, shall not give within ten days such assurance of cure as
shall be reasonably satisfactory to the Issuer);

 

(ii)                                  a court having jurisdiction in the
premises shall enter a decree or order for relief, and such decree or order
shall not have been vacated within 60 days, in respect of the Administrator in
any involuntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect or appoint a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for the
Administrator or any substantial part of its property or order the winding-up or
liquidation of its affairs; or

 

(iii)                               the Administrator shall commence a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, shall consent to the entry of an order for relief in an
involuntary case under any such law, or shall consent to the appointment of a
receiver, liquidator, assignee, trustee, custodian, sequestrator or similar
official for the Administrator or any substantial part of its property, shall
consent to the taking of possession by any such official of any substantial part
of its property, shall make any general assignment for the benefit of creditors
or shall fail generally to pay its debts as they become due.

 

The Administrator agrees that if any of the events specified in clauses (ii) or
(iii) above shall occur, it shall give written notice thereof to the Issuer and
the Indenture Trustee within seven days after the occurrence of such event.

 

(d)                                 No resignation or removal of the
Administrator pursuant to this Section shall be effective until (i) a successor
Administrator shall have been appointed by the Issuer and (ii) such successor
Administrator shall have agreed in writing to be bound by the terms of this
Agreement in the same manner as the Administrator is bound hereunder.

 

(e)                                  The appointment of any successor
Administrator shall be effective only after the satisfaction of the Rating
Agency Condition with respect to the proposed appointment.

 

(f)                                    Subject to Section 8(d) and 8(e), the
Administrator acknowledges that upon the appointment of a Successor Servicer
pursuant to the Sale and Servicing Agreement, the Administrator shall
immediately resign and such Successor Servicer shall automatically become the
Administrator under this Agreement.

 

Section 9.                                          Action upon Termination,
Resignation or Removal.  Promptly upon the effective date of termination of this
Agreement pursuant to Section 8 or the resignation or removal of the

 

8

--------------------------------------------------------------------------------


 

Administrator pursuant to Section 8(a), (b) or (c) respectively, the
Administrator shall be entitled to be paid all fees and reimbursable expenses
accruing to it to the date of such termination, resignation or removal.  The
Administrator shall forthwith upon such termination pursuant to Section 8
deliver to the Issuer all property and documents of or relating to the
Collateral then in the custody of the Administrator.  In the event of the
resignation or removal of the Administrator pursuant to Section (a), (b) or (c),
respectively, the Administrator shall cooperate with the Issuer and take all
reasonable steps requested to assist the Issuer in making an orderly transfer of
the duties of the Administrator.

 

Section 10.                                   Notices.   All notices, demands,
certificates, requests and communications hereunder (“notices”) shall be in
writing and shall be effective (a) upon receipt when sent through the U.S.
mails, registered or certified mail, return receipt requested, postage prepaid,
with such receipt to be effective the date of delivery indicated on the return
receipt, or (b) one Business Day after delivery to an overnight courier, or
(c) on the date personally delivered to an Authorized Officer of the party to
which sent, or (d) on the date transmitted by legible telecopier transmission
with a confirmation of receipt, in all cases addressed to the recipient at the
address for such recipient set forth in the Sale and Servicing Agreement.

 

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

 

Section 11.                                   Amendments.  This Agreement may be
amended from time to time by a written amendment duly executed and delivered by
the parties hereto, with the written consent of the Owner Trustee but without
the consent of the Noteholders or the Certificateholders, for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Noteholders or the Certificateholders; provided that such amendment will not, in
the Opinion of Counsel satisfactory to the Indenture Trustee, materially and
adversely affect the interest of any Noteholder or Certificateholder.  This
Agreement may also be amended by the parties hereto with the written consent of
the Owner Trustee, the Required Holders and the Holders of the Certificates
evidencing a majority of the outstanding Certificate Balance of the Certificates
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of Noteholders and/or the Certificateholders; provided,
however, that no such amendment may (i) increase or reduce in any manner the
amount of, or accelerate or delay the timing of, collections of payments on the
Contracts or distributions that are required to be made for the benefit of the
Noteholders or the Certificateholders, as the case may be, or (ii) reduce the
aforesaid percentage of the holders of Notes or Certificates, as applicable,
which are required to consent to any such amendment, without the consent of the
holders of all outstanding Notes or the consent of the holders of all
outstanding Certificates, as applicable.  Notwithstanding the foregoing, the
Administrator may not amend this Agreement without the permission of the Trust
Depositor, which permission shall not be unreasonably withheld.

 

Section 12.                                    Successors and Assigns.  This
Agreement may not be assigned by the Administrator unless such assignment is
previously consented to in writing by the Issuer, the Indenture Trustee and the
Owner Trustee and subject to the satisfaction of the Rating Agency Condition in
respect thereof.  An assignment with such consent and satisfaction, if accepted
by the assignee, shall bind the assignee hereunder in the same manner as the
Administrator is bound hereunder.  Notwithstanding the

 

9

--------------------------------------------------------------------------------


 

foregoing, this Agreement may be assigned by the Administrator without the
consent of the Issuer or the Owner Trustee to a corporation or other
organization that is a successor (by merger, consolidation or purchase of
assets) to the Administrator; provided that such successor organization executes
and delivers to the Issuer, the Owner Trustee and the Indenture Trustee an
agreement, in form and substance reasonably satisfactory to the Owner Trustee
and the Indenture Trustee, in which such corporation or other organization
agrees to be bound hereunder by the terms of said assignment in the same manner
as the Administrator is bound hereunder.  Subject to the foregoing, this
Agreement shall bind any successors or assigns of the parties hereto.

 

Section 13.                                   Governing Law.  THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

Section 14.                                   Headings.  The section and
subsection headings hereof have been inserted for convenience of reference only
and shall not be construed to affect the meaning, construction or effect of this
Agreement.

 

Section 15.                                   Counterparts.  This Agreement may
be executed in several counterparts, each of which shall be an original and all
of which shall constitute but one and the same agreement.

 

Section 16.                                   Severability.  Any provision of
this Agreement that is prohibited or unenforceable in any jurisdiction shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 17.                                   Not Applicable to Harley-Davidson
Credit in Other Capacities.  Nothing in this Agreement shall affect any
obligation Harley-Davidson Credit may have in any other capacity.

 

Section 18.                                   Limitation of Liability of Owner
Trustee and Indenture Trustee.

 

(a)                                  Notwithstanding anything contained herein
to the contrary, this instrument has been countersigned by Wilmington Trust
Company not in its individual capacity but solely in its capacity as Owner
Trustee of the Issuer and in no event shall Wilmington Trust Company in its
individual capacity or any beneficial owner of the Issuer have any liability for
the representations, warranties, covenants, agreements or other obligations of
the Issuer hereunder, as to all of which recourse shall be had solely to the
assets of the Issuer.  For all purposes of this Agreement, in the performance of
any duties or obligations of the Issuer hereunder, the Owner Trustee shall be
subject to, and entitled to the benefits of, the terms and provisions of
Articles Six, Seven and Eight of the Trust Agreement.

 

(b)                                 Notwithstanding anything contained herein to
the contrary, this Agreement has been countersigned by The Bank of New York
Mellon Trust Company, N.A. not in its individual capacity but solely as
Indenture Trustee and in no event shall The Bank of New York Mellon Trust
Company, N.A. have any liability for the representations, warranties, covenants,
agreements or other obligations of the Issuer hereunder or in any of the
certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer.

 

10

--------------------------------------------------------------------------------


 

Section 19.                                   Third-party Beneficiary.  The
Owner Trustee is a third-party beneficiary to this Agreement and is entitled to
the rights and benefits hereunder and may enforce the provisions hereof as if it
were a party hereto.

 

Section 20.                                   Survivability.  The obligations of
the Administrator described in Section 1(a)(ii) hereof shall survive termination
of this Agreement.

 

[signature page follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

HARLEY-DAVIDSON MOTORCYCLE TRUST

 

2009-4

 

 

 

 

By:

Wilmington Trust Company, not in its

 

 

individual capacity but solely as Owner

 

 

Trustee

 

 

 

 

By:

/s/ J. Christopher Murphy

 

 

Printed Name: J. Christopher Murphy

 

 

Title: Financial Services Officer

 

 

 

 

 

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING

 

CORP., as Trust Depositor

 

 

 

 

By:

/s/ Perry A. Glassgow

 

 

Printed Name: Perry A. Glassgow

 

 

Title: Vice President, Treasurer and
Assistant Secretary

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST

 

COMPANY, N.A., not in its individual capacity

 

but solely as Indenture Trustee

 

 

 

 

By:

/s/ Robert Castle

 

 

Printed Name: Robert Castle

 

 

Title: Vice President

 

 

 

 

 

 

 

HARLEY-DAVIDSON CREDIT CORP.,

 

as Administrator

 

 

 

By:

/s/ Perry A. Glassgow

 

 

Printed Name: Perry A. Glassgow

 

 

Title: Vice President, Treasurer
and Assistant Secretary

 

Signature Page to Administration Agreement

 

--------------------------------------------------------------------------------


 

LIMITED POWER OF ATTORNEY

 

State of Illinois

)

 

 

) SS.

 

County of Cook

)

 

 

KNOW ALL PERSONS BY THESE PRESENTS, that Wilmington Trust Company, a Delaware
banking corporation (the “Owner Trustee”), whose principal executive office is
located at Wilmington Trust Company, 1100 North Market Street, Wilmington,
Delaware Attention:  Trust Administration, by and through its duly elected and
authorized officer, J. Christopher Murphy, on behalf of itself and of
Harley-Davidson Motorcycle Trust 2009-4 (the “Trust”) as Issuer under the
Administration Agreement, dated as of December 1, 2009 (the “Administration
Agreement”), among the Trust, Harley-Davidson Customer Funding Corp., The Bank
of New York Mellon Trust Company, N.A., as Indenture Trustee, and
Harley-Davidson Credit Corp., as Administrator, does hereby nominate, constitute
and appoint Harley-Davidson Credit Corp., a Nevada corporation, each of its
officers from time to time and each of its employees authorized by it from time
to time to act hereunder, jointly and each of them severally, together or acting
alone, its true and lawful attorney-in-fact, for the Owner Trustee and the
Issuer in their name, place and stead, in the sole discretion of such
attorney-in-fact, to perform such calculations and prepare or cause the
preparation by other appropriate persons of, and to execute on behalf of the
Issuer or the Owner Trustee, all such documents, reports, filings, instruments,
certificates and opinions that the Issuer or the Owner Trustee is required to
prepare, file or deliver pursuant to the Administration Agreement, and to take
any and all other action, as such attorney-in-fact may deem necessary or
desirable in accordance with the directions of the Owner Trustee and in
connection with its duties as Administrator or successor Administrator under the
Administration Agreement.  Capitalized terms used herein that are not otherwise
defined shall have the meanings ascribed thereto in the Administration
Agreement.

 

The Owner Trustee hereby ratifies and confirms the execution, delivery and
performance (whether before or after the date hereof) of the above-mentioned
documents, reports, filings, instruments, certificates and opinions, by the
attorney-in-fact and all that the attorney-in-fact shall lawfully do or cause to
be done by virtue hereof.

 

The Owner Trustee hereby agrees that no person or other entity dealing with the
attorney-in-fact shall be bound to inquire into such attorney-in-fact’s power
and authority hereunder and any such person or entity shall be fully protected
in relying on such power of authority.

 

This Limited Power of Attorney may not be assigned without the prior written
consent of the Owner Trustee.  It is effective immediately and will continue
until it is revoked.

 

--------------------------------------------------------------------------------


 

This Limited Power of Attorney shall be governed and construed in accordance
with the laws of the State of Illinois without reference to principles of
conflicts of law.

 

Executed as of this 1st day of December, 2009.

 

 

 

Wilmington Trust Company, not in its individual

 

 

 

capacity but solely as Owner Trustee

 

 

 

 

 

By:

/s/ J. Christopher Murphy

 

 

 

 

 

Printed Name:

J. Christopher Murphy

 

 

 

 

 

 

Title:

Financial Services Officer

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF ACKNOWLEDGMENT OF

 

NOTARY PUBLIC

 

State of Delaware  

)

 

 

) SS.

 

County of New Castle

)

 

 

On December 3, 2009 before me,

Karen M. Davis, Notary Public

 

 

[Insert name and title of notary]

 

personally appeared J. Christopher Murphy.

 

 

x                                  personally known to me, or

 

o                                    proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are

 

subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ties), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

Signature:

/s/ Karen M. Davis

 

 

 

 

 

Notary Public, State of Delaware

 

 

My Commission Expires November 6, 2013      [SEAL]

 

--------------------------------------------------------------------------------